Mr. Justice Pope
concurs. Strictly speaking, the language of section 4 of article IV. of the Constitution of 1868: “The Supreme Court shall have appellate jurisdiction only in cases of chancery” * * * is as broad and comprehensive as that used in section 4 of article V. of the Constitution of 1895, which is: “* * * And the said Court shall have appellate jurisdiction only in cases of chancery, and in such appeals they shall review the findings of fact as well as the law, except in chancery cases when the facts are settled by a jury and the verdict not set aside * * *” To my mind, when the Constitution of 1868 clothed the Supreme Court with appellate jurisdiction in cases of chancery, it necessarily included therein the full power and duty to said Court to review the facts as well as law. The Constitution of 1895 has simply enumerated in words this power and *205duty of the Supreme Court to review the findings of fact in chancery cases. It has been my uniform practice, since I assumed the discharge of my functions as a Justice of this Court, to review the findings of fact of the Court below, and this I had done long prior to the adoption of the Constitution of 1895. I confess that since the adoption of that latter instrument, I have adhered to my former practice of examining the findings of fact in the Court below for myself. Whenever a finding of fact in the Court below is altered in my judgment, whether by a preponderance of the testimony or by the overwhelming weight of the evidence, my action at once is made to conform to such altered view on my part. Thus to me it is quite immaterial which expression is adopted. Still, to avoid any future discussion, I shall concur generally in the opinion of Mr. Justice Jones.

2